Response to Arguments
The amendment filed in reply to the final rejection has been considered but is not deemed to place the application in condition for allowance and will not be entered.  
The amended independent claims now remove the limitation “greater than one and less than two” and add the limitation “of approximately 1.5” creating a new scope not previously examined.  The amendment raises new issues into the prosecution of the instant application and would require a new search, further consideration, and changes to the rejection as outline below.
The Applicant noted that claim 11 is a method claim and was given an interpretation under a product-by-process analysis. The Applicant was correct and this claim should not have been listed. The rejection to the claim still is proper because Hashimoto teaches the two different layouts and thus implicitly teaches the “based on.” Claim 30 is a machine code, and is not a method as such. It seems reasonable to include it in the analysis. Even if it were to be excluded, the rejection still is proper and stands for the same reasons as claim 11.
The new limitation “about 1.5” is a relative term and would require a 112(b) rejection. See MPEP 2173.05(b).
The new limitation “about 1.5” would not be sufficient to distinguish the prior art over Hashimoto and Shih, given that “about 1.5” can be reasonably interpreted to fall into the ranges disclosed therein. Furthermore, there is no disclosed criticality to values of e.g. 1.5, 1.6, etc., because the spec in para 41 states “as will be appreciated, the any width-to-height ratio greater than one that allows for redistribution of the I/O connections of a semiconductor die to align with various package ball layout patterns without having to redesign the layout of the I/O connections.” Thus, because “about 1.5” can be reasonably interpreted as being in the disclosed range and in light of caselaw regarding the obviousness of changes of size in the lack of a disclosure of criticality of that size [see MPEP 2144.04(IV)(A)], the amended claim would not be allowable over Hashimoto and Shih.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Kevin Parendo/Primary Examiner, Art Unit 2819